Adoption of the Minutes of the previous sitting
The Minutes of yesterday' s sitting have been distributed.
Are there any comments?
Madam President, a gross mistake has found its way into Item 34 of the Minutes of yesterday' s sitting concerning the adoption of the resolution on Euro 2000. The Minutes show this resolution to have been adopted by Parliament when in fact it was rejected by an overwhelming majority. Moreover, the resolution is also listed among the texts adopted whereas notification of its rejection should appear in this part.
This will obviously be corrected.
Madam President, following your statement yesterday regarding the state of the air conditioning in the building, I have a slight problem in my position as Chairman of the Delegation for relations with Canada. I have a group of Canadian members of parliament coming to the next part-session in Strasbourg. I will have to take a decision on Monday as to whether they will be travelling to Strasbourg or Brussels. Bearing in mind the French position on the precautionary principle, can a decision be taken rather sooner than a fortnight on where we will be meeting next month?
Mr Sturdy, as you know, and as the Quaestors point out in the memo which you have received, checks will be carried out at Parliament' s three places of work, that is to say, Strasbourg, Brussels and Luxembourg. Unfortunately, we will then have to wait for the result of these checks.
I would therefore advise you to contact Mr Poos, so that he can keep you informed of the situation.
Madam President, I rise on the same point of order as my colleague, Mr Sturdy. It is essential that this Parliament should show by example and precept that it follows the same standards that it imposes upon everybody else. It imposes standards on beef in Britain and cheese in France and it must follow the same example in relation to its own conduct. I am perfectly prepared, in an extreme situation, to die for my country and my family. I am not prepared to die from legionnaire's disease because I have to sit in Strasbourg in June. Therefore we should do something about it now and not just talk about it.
This is why, ladies and gentlemen, we are taking every necessary precaution at all Parliament' s places of work.
Madam President, as you may well expect, we will not enter into a debate between French and British beef producers now. However, I have two questions to ask. Firstly, could the same checks be carried out for Parliament in Brussels? Secondly, in accordance with the precautionary principle, can Brussels continue to be a place of work for Parliament since it is not equipped with air purifiers?
I have already answered the first question, Mr Daul, since I told you that the checks would also be carried out in Brussels as well as in Luxembourg where many people work, and this must not be overlooked. The checks will therefore be carried out at all Parliament' s places of work, but Mr Poos will be in a much better position to answer you than myself.
Madam President, thank you for giving me the floor. I would like to inform and at the same time reassure the Members who have just spoken on this important and serious matter.
I should like to point out to them that the College of Quaestors has acted in accordance with the precautionary principle. In fact, if the College of Quaestors had not ordered an air quality check in these buildings, the problem would not even have been mentioned today in plenary. This check has therefore been carried out and, as you know, it proved negative on two points. We took the necessary steps immediately, namely closing the buildings where the problems were observed. After technical changes had been made, we carried out a second air quality check, the results of which are available for asbestos. The second check did not reveal any more asbestos fibres, suggesting that they had been brought in from outside, or could well have been. We are quite certain that asbestos was not used to construct the building.
Furthermore, a second check has been carried out for the ducts contaminated with legionella bacteria, but the results of this are not available yet for purely technical reasons, as well as biological reasons, because the cultures take about a fortnight to mature. At any rate, the results of this second check will be available by the start of the next part-session in Strasbourg, and rest assured, ladies and gentlemen, that if they should be positive, i.e. if these pathogenic elements are found to be still present, then the College of Quaestors will advise the Bureau and the Conference of Presidents to take the necessary action.
There is therefore no cause for alarm at present. We shall wait for the results of these checks and we shall take the necessary steps in accordance with the precautionary principle.
Madam President, in Item 5 of the Minutes of yesterday' s sitting on the withdrawal of Mr Le Pen' s mandate, there are two half truths in the references to my speech and to that of Mrs Palacio Vallelersundi and two half truths can add up to one untruth.
Firstly, the Minutes state that Mr Medina Ortega 'questioned whether the letter from the committee' s chairman truly reflected the opinion of the committee as a whole' . What I said was that the letter read out by the President and sent by Mrs Palacio Vallelersundi was not the opinion of the committee. It had not been adopted by the committee and therefore was not its opinion. It is not a question of whether or not it reflected the committee' s opinion: reflecting an opinion is not the same as being an actual opinion.
Secondly, the Minutes then state that Mrs Palacio Vallelersundi 'confirmed that the letter faithfully reflected the committee' s position' . Mrs Palacio Vallelersundi is not here but, if I remember rightly, what she said was something along the lines of it being her opinion of what had taken place in committee, although it had not been adopted by the committee. Although I am aware that I am splitting hairs here, I should like to make it clear that what I said was that it was not the committee' s opinion and that, in some way, Mrs Palacio Vallelersundi acknowledged that it was her opinion of what happened in committee.
In this way, the two half truths could be turned into two complete truths.
Mr Medina, I suggest that we listen again to the recording of the sitting and, if necessary, make the changes you specify. However, given that this is a very delicate area, I think we must listen to the recording of the sitting first in order to see whether these changes are really necessary. If they appear to be necessary, the changes will indeed be made.
Madam President, it is all very well Mr Poos saying that the Quaestors asked for the air quality check. I understand that the staff asked for an air quality check before this building was opened. I asked for an air quality check in January. Why has it taken so long to get that air quality check? Usually, in a lot of countries, if legionella bacteria is found in any part of a building, that building is closed.
Are there any other comments on the Minutes?
There are no further comments.
(The Minutes were approved)
Vote
Madam President, I rise under Rule 126(3) so that I might question whether a quorum exists for this vote. Despite the unprecedented presence of some French Members, my assessment is that Fridays in Strasbourg do not function properly and effectively for this Parliament and we should transfer more of our parliamentary work to the capital city, Brussels.
- (PT) Madam President, I would like to speak in reaction to the blatant hypocrisy of the request that has just been made. During yesterday' s vote on the Buitenweg report, we witnessed some very serious goings-on in this Parliament. Rules of Procedure were brushed aside so that we could proceed to the vote on the Buitenweg report, which bears the name of one of the leading lights of the group, whose spokesperson today is Mr Duff, perhaps because of some embarrassment on the part of Mrs Buitenweg.
Given what happened yesterday, which none of us has forgotten - we were forced to listen to hypocritical statements about great principles when, in the April part-session, for example, a motion on Ethiopia was sacrificed - I would ask the leaders of this group to show, at least in this part-session, some remorse at what they have done and some respect for their colleagues.
Madam President, I should like to convey our support and sympathy for the people of Paraguay in the light of another attempted military coup. That is all I wished to say. I should like the position of this House to be made very clear.
Madam President, due to the absence of two dozen Members and the request for the quorum which we would have established without any difficulty, our Group yesterday chose to refrain from preventing the Buitenweg report from being put to the vote when this would have been quite possible. According to the agenda, the vote should have taken place today since the amendments were not put to the House in time yesterday. I appealed to the House to act fairly. I would urge the Members dealing with this matter to declare a moratorium. We are about to take up the matter of enhancing the status of Fridays. Of course, the best way to do this would have been by voting on this important report today. However, I believe Mrs Buitenweg cannot attend today' s sitting. In any event, we must nevertheless enhance the status of Fridays. Our Group is in the process of taking appropriate precautionary action. I would urge you to let us work fairly and to stop deliberately disrupting our work.
As I already said yesterday, I can tell you again that within the Bureau and the Conference of Presidents, we are in fact in the process of enhancing the status of the work undertaken on Fridays.
Madam President, ladies and gentlemen, I should like to address the mover of the motion, Mr Duff, since this is still, after all, a question on a point of order which is to be debated in this House.
Mr Duff, yesterday a vote was taken in the House on the Buitenweg report, as a result of which, the Karamanou and Sörensen reports have to be put to the vote this morning. This is also the reason why Mrs Buitenweg, who is otherwise requesting a quorum on this, is nobly expressing her reservation because she knows that voting on these reports this morning is the fair thing to do. In this respect, Mr Duff' s request might have been overlooked among the large number of requests made. He has not been given any information, which explains why he has made this request now. I would therefore urge Andrew to withdraw his request, since Mrs Buitenweg and others want a vote to be taken on the Sörensen and Karamanou reports this morning.
I would certainly suggest that Mrs Buitenweg and others refrain from making a big fuss about it this morning in order to avoid embarrassing scenes.
Madam President, the issue of requests for the quorum to be tested does not have anything to do with whether we work in Strasbourg rather than in Brussels. Personally, I would prefer to work in Strasbourg, but I consider that if we have decided to work on Fridays - and this seems to me to be the issue here - then on Fridays the quorum needs to be present. I do not feel that it is right to vote in favour of working on Fridays and then be absent.
With regard to whether requests for the quorum to be tested are intended to sabotage proceedings, I would refer you to events in the Italian Parliament. I myself have requested that the quorum be checked many, many times, and, on most of those occasions, the quorum was not present. Yet I have never been accused of sabotaging proceedings and I doubt that the war which has broken out between Ethiopia and Eritrea was caused by the fact that, last time, the quorum was not present.
Madam President, as Chairperson of the Committee on Women' s Rights and Equal Opportunities, I was a touch surprised at the request to establish that a quorum was present today. We moved our two topics so that Mrs Buitenweg' s report could be discussed and voted on yesterday. Mrs Sörensen' s and Mrs Karamanou' s reports were therefore moved to yesterday evening to be debated, and were to be voted on today.
I think it is odd, to say the least, that our colleagues should behave in this way. It may perhaps be possible for my colleague to withdraw the proposal and appreciate the need to realise that half the earth' s population consists of women. It is an extremely serious document which Mrs Sörensen has written and which we shall be voting on today. I would most earnestly ask my colleagues to stop trifling with this Parliament and withdraw their proposal - perhaps with the help of Mrs Buitenweg.
Madam President, I just wanted to correct what Mr Posselt said. He said that he did not think there was a quorum on the vote on Mrs Buitenweg's report. By my calculations, 242 people voted on that report including about 35 Members of the PPE, and they should be congratulated on supporting that excellent report yesterday.
Madam President, before we take a vote - and I would rather a vote not be taken straight away - I should also like to join Mrs Theorin in appealing to Mr Duff as a friend and colleague to withdraw his request to establish the quorum.
Last time, at the Friday sitting here in Strasbourg, a request of this type had a disastrous effect on the European Parliament' s image. It was broadcast on television the same day that there were not enough Members present in plenary to discuss aid to Ethiopia. Pictures of children who had died from famine and starving people were shown at the same time by the same channels. The same thing will happen today with the fight against trafficking in women. Pictures of poor girls living in districts that are unfit for habitation will be shown, and it will be broadcast that not enough Members were present in Parliament to discuss the matter. So, please, I beg you to withdraw your request to establish the quorum, and let us take a vote!
Mr Duff, do you uphold your request? We shall then see if 32 Members join you.
Madam President, should these reports be serious then they certainly deserve a quorum. What I will do is to press my point of order.
Very well, so are there 32 Members to support this request?
(24 Members rose) The request is therefore withdrawn.
We shall now proceed to the vote. First, we shall examine the text of the initiative from the Republic of Finland. The Commission proposes that the initiative be rejected.
Madam President, I think you are mistaken as the voting list is different. If we want to reject Finland' s initiative, we must vote against it. That is primarily what we are voting on. So whoever votes in favour, votes for the Finnish proposal which was rejected by committee. Whoever votes against, rejects the Finnish proposal and thus gives the Commission the responsibility of presenting a relevant proposal, as represented by the subsequent amendments tabled.
Madam President, this is a very complicated process as Mrs Karamanou has already explained. I would therefore urge you to allow me to very briefly explain the process once again. I have also agreed to do this with the member of the PPE Group who works as a coordinator in our committee, since the PPE has proposed two amendments, although only for the legislative resolution. The text of the resolution itself should be rejected. However, I would urge a vote to be taken on the legislative resolution, together with both amendments, in which it is pointed out that we invite the Council to put forward a new draft text. The present text should therefore be rejected and the Council invited in the legislative resolution to submit a new text. It therefore comes down to the rather unusual process of the text which is actually to be voted on being rejected, but a vote then having to be taken on the legislative resolution.
I would urge that this rather remarkable procedure be carried out. It gives us the chance to obtain a new text.
Indeed, it is quite complicated. You would therefore like me to put the draft initiative from the Republic of Finland to the vote straight away.
(Parliament rejected the proposal, which was referred back to committee) (Parliament adopted the legislative resolution)
(A5-0127/2000) by Mrs Sörensen, on behalf of the Committee on Women' s Rights and Equal Opportunities, on the communication from the Commission to the Council and the European Parliament "For further actions in the fight against trafficking in women" (COM(1998) 726 - C5-0123/1999 - 1999/2125(COS))
Before the start of the vote
Madam President, on the same point of order that Mr Duff raised earlier, the roll-call vote has just shown that we are not quorate, so therefore, under the same rules, I would like to ask for the quorum to be established and I call on Members to support me by standing.
(19 Members rose)
President. The request is withdrawn.
Relating to Amendment No 10
Madam President, with regard to this amendment, there is a linguistic problem. The French version contains the word "délit" , whereas this is written as "crime" in the English version. As you know, Madam President, this does not have the same meaning in French. The amendment seeks to correct this. I am not the one who tabled the amendment, but it does seem to me that this is the point of it. I wanted to point this out.
Relating to Amendment No 5
Madam President, in the course of discussions with Mrs Martens of the PPE-DE Group, we decided to alter the amendment to paragraph 19 in this way. It stresses the vital role played by the NGOs, which might also include humanitarian organisations in Europe that have set themselves the task of receiving and supporting the victims. I endorse this amendment.
You are therefore proposing an oral amendment to replace the words 'the churches and religious organisations' with 'humanitarian organisations' .
Madam President, I am not quite clear as to whether the words 'church organisations' should appear in the text. If not, I should like us to return to the original wording. You, Madam President, said one thing and Mrs Sörensen another. Would you be so kind as to repeat what the oral amendment should really consist of?
In order to make things crystal clear, I think that the best thing would be to listen to the rapporteur again so that everyone understands in his own language exactly what the oral amendment which you are proposing would consist of.
I apologise for the lack of clarity. The oral amendment alters Amendment No 5 to paragraph 19 as follows: we want to keep "stresses the vital role played by NGOs" and then the words in bold in the original amendment are to be altered thus: "which may also include humanitarian organisations in Europe that have set themselves the task of receiving and supporting the victims" . And so 'the Churches and religious organisations' is to be replaced by "humanitarian organisations" , because that is a much broader concept.
I think that things have now been made quite clear.
Are there at least 12 Members who are opposed to this oral amendment being considered?
(As more than 12 Members were opposed, the oral amendment was not considered)
(Parliament adopted the resolution)
EXPLANATIONS OF VOTE - Sörensen report (A5-0127/2000)
Madam President, it was with great pleasure that I voted for the Sörensen report. I fully approve the contents of the report, but, sadly, I feel that it fails to get to the root of the issue.
The motion for a resolution states that 500 000 people, victims of trafficking in women, enter Europe every year. The true responsibility for trafficking in women lies with the men who take advantage of them in Europe - in the order of 180 million people, according to my calculations. The point I am trying to make in this explanation of vote can also be found on page 11, line 14 of the report, and it is the only line out of the 722 making up the report which reaches the crux of the matter: it states that we must fight for "information and awareness-raising activities with a view to reducing the demand side" . Out of the 7 213 words in this report, a mere handful are dedicated to the truth.
- (FR) Once again we are confronted with one of the most sordid aspects of contemporary society: trafficking in human beings. And once again, Parliament responds to this by using an incoherent form of language whose repetition is discouraging.
Indeed, whilst the Committee on Women' s Rights and Equal Opportunities rightfully condemns trafficking in women and children as an intolerable violation of basic human rights, at the same time it denounces what it considers to be the disastrous effects of the prohibition of prostitution.
But are the measures which we are rightfully calling for from national and Community institutions any good if we politicians fail to proclaim, beforehand, that this truly basic right to human dignity is being violated by sexual exploitation, particularly prostitution?
Let us take advantage of the fact that Parliament is presently involved in the work of the Charter of Fundamental Rights to think about the direction we want this to take. Is it about proclaiming a vision of the human being, and the sacredness and intrinsic dignity thereof, or recognising the rights of individuals in isolation and of separate impenetrable communities?
I will be told in reply that prostitution has always existed and that we should instead try to limit the damage it does. This scourge, like so many others, has certainly always existed and regrettably will no doubt always exist, but our task as elected representatives forces us to take a better and wider perspective, regarding what destroys the human being not as an inevitability but as a crime to be combated. The libertarian decriminalisation measures have proved to be inefficient and dangerous no matter what the field.
Let me remind some of my colleagues of the role played by these laws: by prohibiting certain practices, they set limits intended to protect those persons, male and female, who for different reasons are easy targets for criminal networks which exploit, and prosper on, their poverty. If these laws are not enough to break up the networks, then we must also provide the competent authorities with the means to conduct a campaign which is all the more efficient since it will be supported by unambiguous legislation.
The unspeakable excesses of some people are often a sign of some distress which must also be put right. It is criminal to use the weakness of certain individuals to promote a libertarian ideology which spreads distress further afield and ultimately smells of death.
- (FR) The Committee on Women' s Rights and Equal Opportunities proposes a large number of ambitious legal measures in the Sörensen report.
Nevertheless, all the proclaimed rights, protective measures and international cooperation are only any good if they are inspired by the higher fundamental principles which they are intended to serve. It would therefore be useful for us to start by solemnly reasserting that the dignity of all human beings is at stake here, and that any compromise with practices violating this is irresponsible and criminal.
When you know about the terrible things that go on within paedophile networks, when you see women displayed as goods for sale in shop windows in European capitals, and when you are aware of the distress suffered by the victims of this exploitation, you can only reject the thoughtless and criminal texts which suggest decriminalisation based on a libertarian ideology with no regard for the need to protect, albeit imperfectly, the weakest members of society.
It is essential that, in Member States and in any cooperation between them, the basic principles of human dignity regain a central place, and are promoted and defended by policies to protect victims and prosecute those responsible.
It is essential that an ambitious development aid policy is implemented beforehand. This must be concerned with offering poor countries the means to develop, so that they can give their inhabitants the chance of a decent life: this process has an economic facet, but also in particular cultural and educational aspects. Admittedly, there is a constant demand for what is called 'the sex industry' , but we must try to prevent adults from selling themselves or their children to such networks because it is the only means of meeting their needs. It is particularly through educating young people as well as adults that these people will be able to create their own means of subsistence in their respective regions.
At the same time, it is also up to us to create in our own countries the legal and social frameworks necessary for helping the victims and fighting against a scourge all too often presented as an inevitability or even a quaint tradition.
Non-NAFO vessels
The next item is the report (A5-0101/2000) by Mr Varela Suanzes-Carpegna, on behalf of the Committee on Fisheries, on the proposal for a Council regulation laying down certain control measures in respect of vessels flying the flag of non-Contracting Parties to the North-West Atlantic Fisheries Organisation (NAFO) (COM(1999) 570 - C5-0041/2000 - 1999/0231(CNS)).
Madam President, Commissioner, regional fisheries organisations, which regulate fishing operations outside the 200 miles of exclusive economic zones, play a fundamental role in the regulation and rational management of fishery resources in international waters. They will be called upon to play an even more important role in the immediate future.
As a result, the European Union must strengthen its presence in such regional organisations, in those that already exist and in those that may be created in the future.
Unfortunately, in terms of human and technical resources, the European Commission is, in our opinion, currently unable to be present in each and every one of these regional fisheries organisations with the commitment they deserve, or in a way that reflects the important interests the different Community fleets have in the various oceans on this planet. NAFO is an exception and has perhaps become the best attended, most regulated and most monitored organisation of them all.
It is also true that the Commission is paying greater attention to some of these organisations, as in the case of the ICCAT. This is certainly an organisation that is no stranger to pressure from this House and, more specifically, from our Committee on Fisheries.
However, there are a number of other organisations - to mention only those that relate to the tuna species - and, alongside the aforementioned Atlantic tuna organisation, there is a pressing need for our presence in, and commitment to, the Indian Ocean Tuna Commission, the IOTC, the Inter-American Commission for Tropical Tuna, the IATTC, or the MHLC, the Multilateral High Level Conference, which is negotiating the convention that will govern the Western Pacific Council.
The European Commission needs to have an effective presence, both in terms of human and technical resources, in all these organisations and, as I said, in those that may be created in the future. Parliament will help, and we shall spare no effort in ensuring that, in such organisations, the European Union has a level of influence that corresponds to our fisheries sectors. These sectors are calling for such an influence in view of third countries which, incidentally, sometimes defend their interests more vigorously than we defend ours.
NAFO has served as a model in many cases. The regulation we are now considering represents an attempt to incorporate decisions adopted by the organisation in 1997, 1998 and 1999 into Community legislation to make our internal measures more effective. In this case, we are dealing with the thorny issue of trying to ensure that vessels which are not part of the organisation respect the rules laid down by regional fisheries organisations. Such vessels, whether operating under flags of convenience or not, simply act freely whilst others respect provisions on the conservation of resources and, of course, contribute to these respective laws.
We support the measures drawn up, measures which are still scarce and difficult to apply, but which will continue to increase the world' s awareness of responsible fishing and trade and make such awareness more effective. The measures suggested by this House' s Committee on Fisheries are along these lines. They are measures which clarify some concepts to ensure greater accuracy and improve, as far as possible, upon the already significant control measures in NAFO waters.
As we all know, a Community vessel that was operating in NAFO waters, the Santa Mafalda, has been ordered into the Portuguese port of Aveiro with Canadian NAFO inspectors on board. Whilst we await the findings of the port inspection, we ask everyone to comply with the NAFO fisheries' regulatory measures. These measures on the conservation of resources are essential if such resources are to be maintained.
We also call on the Canadian authorities to behave in accordance with NAFO control measures and not to exceed their authority. During the plenary sitting on this matter, Mr Kinnock, Vice-President of the Commission, acknowledged that they had exceeded their duties in appropriating the ship' s documentation without the authorisation of the captain of the vessel.
Attitudes such as these remind us of a time we thought we had left behind, a time when Canada created a crisis, which we do not wish to see repeated under any circumstances.
Therefore, we ask for a forceful response from the European Commission to Canada over their behaviour and - I should like to stress this and then conclude - we ask everyone to behave appropriately in order to conserve resources and we ask them to comply strictly with the rules laid down by NAFO.
Madam President, Commissioner, for some time we have been observing with increasing concern an influx of vessels, which do not belong to NAFO, the North-West Atlantic Fisheries Organisation, into the North-West Atlantic. To be quite frank, the owners of these vessels are stealing fish. They deliberately refuse to join NAFO, of which the European Union is a member. They think they can shirk all their responsibilities by doing so.
We have known for a long time what kind of problems the fishing industry as a whole has to contend with. Overfishing certainly plays an important part in this regard. What we therefore need, at the end of the day, is a coherent fishing policy, not just in our waters, but worldwide, where all parties act in concert and cannot play their own game. This concerns everyone: the international community, individual countries and the European Union. NAFO is therefore more important than you would think for everyone, and not just for the European Union. The consequences of uncontrolled fishing have already been disastrous, particularly for cod and redfish, two highly valued sources of food. Regulations - that is, either a total ban on fishing or at least clear restrictions on fishing - have been in force for both types of fish on the part of NAFO ever since the 1990s. In spite of all the efforts even simply to make these often stateless vessels comply with the protective and conservation measures, fishing continues to proceed unabated.
The problem for the European Union was previously the lack of a unified system of control when checking vessels of non-contracting parties in EU ports because they are obviously not subject to Community law. By transferring the NAFO regulations as international law directly into Community law which is in force in all EU Member States, the regulation presently under discussion thus gains importance. The NAFO regulations - and their assimilation in a unified system - which control and, if necessary, sanction the non-contracting parties and their frequently stateless vessels and fishing, are therefore the most important matter dealt with in the regulation.
Those who took part in a psychological study which exists in Germany, and which is appropriately named the 'Fishing Game' , always headed for a resources catastrophe when they acted in isolation. In the final analysis, every one of them always took whatever was still left and this could no longer be replaced at the end. If we do not want to just have the choice between unreliable sources of food or unreliable fishing, then a functional form of cooperation between all the parties involved would be in our interests.
As a member of NAFO, and with a large number of Member States of its own, the EU fulfils the requirements for this. We therefore welcome this initiative, but would like a few minor points to be clarified in our motions in order to achieve greater coherency between NAFO and the EU.
A final word on this interesting term 'international law '. EU law also has its origins in international law. Certainly, we must now realise that EU Community law has become a term in its own right, and that this must be analogous to the evolving definition of the term 'European Union' .
Mr President, in his speech, Mr Varela Suanzes-Carpegna has already mentioned the forceful response from the Vice-President of the Commission, Mr Kinnock, to my question on the boarding by Canadian inspectors of a Portuguese fishing vessel in NAFO waters.
If we are to maintain the balance in this important organisation - and in what is an extremely important fishing ground for the Community fleet - then the only way to do so is for everyone to behave responsibly.
The proposal for a regulation under discussion today, on control measures for vessels from countries which are non- Contracting Parties to NAFO, is very much linked to this sense of responsibility that is so necessary in the fisheries sector. I am referring to the responsibility we all share for managing marine resources, in accordance with rules accepted by all parties to guarantee that such resources are preserved and that ours will not be the last generation to see cod, redfish or American plaice.
Regional fishing organisations have played an increasingly important role over recent years in the management of resources. In this respect, we, the Socialists, would like to continue developing the idea that encourages this sense of responsibility. Legal philosophies dating from times gone by have been left behind, times when man felt how small he was in relation to the immensity of the Earth, which appeared to be a planet with infinite resources. The lack of ownership of the seas and the principle that the sea belongs to no one sprang from such ideas. However, nowadays, in a world that is becoming ever smaller, a world dominated by new technologies that make the world even smaller and with resources we know are becoming more and more scarce, we, the Socialists would like to move forward on the principle that the sea belongs to everyone.
For this reason, we would like NAFO to be - and indeed it is - an organisation open to countries that have vessels operating in this area. In this way, such countries would play a part in creating regulatory measures and would share responsibility for managing resources.
If this does not happen, flags of convenience, euphemistically known as 'non-Contracting Parties' , will benefit, not to mention the piracy which lies behind the euphemism, 'stateless vessels' . Such vessels - which we are often keen to believe have nothing to do with us - do not come from remote southern seas, but rather almost always originate from European ports, from Community ports. They fly strange flags and their aim is to practise social dumping. In so doing, they avoid regulations on the rational management of resources and pay no attention to workers' social rights. People who idolise the market should note from this that neither fish nor people gain anything from their hypotheses.
Lastly, it is extremely important that countries with vessels operating in NAFO waters are Contracting Parties, just as it is important that the European Community is also a Contracting Party to regional organisations being set up in the South Atlantic and beyond the area the Community fleet currently operates in. Our fleet, the Community fleet, does not wish to be seen as a pirate fleet, as a fleet without nationality, nor as an intruding fleet.
To conclude, the Group of the Party of European Socialists would like to state that it wholeheartedly agrees with the content of this report although it regrets, as does the rapporteur himself, Mr Varela Suanzes-Carpegna, that there is a lack of proposed measures from the Commission on combating the main enemy of our fleet and of the conservation of fishery resources today. This enemy is none other than those vessels flying flags of convenience.
I would very much like to support this report. It is extremely important and it is very important to support the attempts of NAFO to halt this very problematic activity of non-contracting parties. The reality of the situation is that "vessels from non-contracting parties" usually means vessels flying flags of convenience or flags obtained from countries which have open registers. These are countries which will allow shipowners the right to fly their flag if they pay the country a fee. Under international law, it is the responsibility of the state whose flag vessels fly to ensure that they abide by the relevant rules and regulations; for example, conservation measures, safety and labour standards, etc.
The big problem is that these countries selling flags of convenience have no intention of enforcing these rules, and that is the main reason why they appeal to these unscrupulous shipowners who can do what they like. They can flout the law and no one is going to try and enforce it. All the shipowner has to do is pay a bit of money to the country to get the flag which will allow him to fish with impunity. This really has to stop.
The list of these countries is very long, but the traditional ones are Belize, Panama, Honduras and St Vincent and the Grenadines. Many of these vessels have been active in the NAFO area, but that is not the only place where they operate. Very large numbers have also been fishing for tuna in the Atlantic where the regional organisation is ICAT. ICAT has done more than any other regional organisation to try and combat fishing by flags of convenience. Most dramatically - and this is something that other people should take their lead from - is that it has now imposed import bans on bluefish tuna from one of its own members, Equatorial Guinea. ICAT really does mean business and other people should follow suit.
Organisations like ICAT and NAFO cannot solve the problem on their own. The responsibility lies in many other quarters and this responsibility needs to be taken seriously.
Many shipowners like to use flags of convenience for it lets them get away with just about anything. There is no way of enforcing the law. The countries that sell allow them to fly their flags; they turn a blind eye and do not care. This is why it is so popular. The EU is among the worst in this sense.
According to Lloyd's Maritime Services, in December 1999 there were 1,323 vessels over 24 metres flying flags of convenience. Of these, 168 were owned by companies based in EU Member States. By far the worst, of course, and not surprising, is Spain with 116 vessels, but of course they are not alone. Each country tends to have their preferred flag use. For instance, the French vessels tend to use flags of Réunion, St Vincent and the Seychelles. For Greece it is Cyprus and Panama. The Dutch use Belize and St Vincent and 4 vessels, of course, from my own country are flagged in Belize as well. The preferred British countries are Panama and Belize. It is not surprising that Belize is there, considering last year' s revelations about Michael Ashcroft, the Tory Party treasurer' s business connections there.
The Spanish fleet is distributed across a very long list including Belize, Honduras, the Netherlands Antilles, Panama and many others. The only place which has more of these flags of convenience is Taiwan, with 117, which just beats Spain into first place.
Last year, the Commission was actually trying to do something; it proposed refusing to grant subsidies for transferring ship ownership to countries with open registers. The Council refused. It wants to use public money to fund ways of breaking the rules, and that is not acceptable. At least one organisation is trying to draw this matter to the public's attention. For the past two weeks, Greenpeace has had a ship in the middle of the South Atlantic where they have found plenty of vessels catching tuna, flying these flags of convenience. They have also found a transport vessel, flagged in Panama and owned in Japan, both contracting parties to ICAT by the way, which was receiving fish from non-contracting vessels from Belize. This is very much against ICAT rules and I really think we have to address it. The European Union has to take responsibility on this issue.
Mr President, I too should like to welcome this proposal for a regulation from the Commission which improves upon certain control measures within NAFO.
I have often voiced my opinion that NAFO fishing grounds are undoubtedly among the most regulated in the world. Such vigilance is sometimes the result of excessive mistrust, on the part of some Contracting Parties - who have almost unlimited power in NAFO - towards other parties who operate completely legitimately.
We all remember the unjust and regrettable incidents that took place a few years ago, regarding a Community vessel. These incidents were the product of suspicion bordering on persecution which has often concealed a desire to throw a smoke screen around management errors in some coastal states.
This is why I must applaud the fact that this proposal aims at incorporating into Community legislation three NAFO recommendations on controlling activities of vessels of non-Contracting Parties, and in particular non-Contracting Parties whose activities are, without a shadow of a doubt, much more suspect than those of any Community fleet.
As is usual procedure when discussing the transposition of measures into Community law, I must once again express my disappointment over the Commission' s delay in starting to work on adapting legislation. If it is indeed true that the proposal covers NAFO' s latest recommendations on sightings and transhipments from its annual meetings in 1998 and 1999, it is also true to say that this represents nothing more than a reworking of the 1997 recommendation, which is only now being taken into account.
Besides this now traditional complaint, this proposal for a regulation represents an opportunity to debate the real problem of flags of convenience and discuss what the European Union is doing to deal with them. Given the current state of marine resources, and at a time when there is growing awareness of the need for real protection of marine ecosystems, the fight against illegal fishing must become a priority and vessels flying flags of convenience should be first on the list.
The European Union is responsible for taking the lead in the fight against such harmful forms of fishing and must be capable of putting forward its own alternatives. The first step must be to propose unified and clear measures in the fight against such activity to Member States. The aim of such common rules is to ban the flying of such flags and stop Member States allowing these fleets to dock in their ports. Currently, not all Community ports are aware that, directly or indirectly, they are often providing cover for illegal activity. We can only develop their awareness through an information campaign and by introducing rigorous measures to accompany it.
Mr President, I want to congratulate Mr Varela Suanzes-Carpegna on the amount of work he has put into this, indeed into all issues that come before the Committee on Fisheries. The whole question of what we do to protect marine life outside our waters is not a very popular issue. It does not exercise the public mind an awful lot in the European Union. There is a growing understanding of the efforts that the European Union is making, and I would say that for the many years during which the Common Fisheries Policy has existed, the Union has failed, to a large extent, to convince the European public of the importance of the role it has been playing in trying to establish the facts of marine life, to provide the public with the scientific information and to take the necessary action.
Too often we do not get the sort of support from Member States and from national governments that is needed to convince the public that determined and substantial efforts have to be made to enforce all the laws and regulations. In spite of these efforts, something like 80% of all the major stocks are still over-exploited and continue to diminish.
The measures before us may be the best that we can manage, but they seem rather weak and hardly sufficient to achieve what we want. We are the biggest market and the most lucrative market in the world for fish products. We should be prepared to use our muscle and impose every necessary trade sanction on all the states and all the products that are associated with this illegal trade. It is not just a matter of protecting our interests, because stocks outside our 200-mile limit can be affected by our activities. Stocks within our limit can be affected by activities outside it. There is also the whole question of our obligation to protect this resource that belongs to mankind.
I believe that for some people who have the money to buy large ships and equip them in today's world there is no limit to the capacity that can be applied to extracting resources from the sea. I do not think that individuals should have the right, just because they have the money and capacity and because they happen to live in a certain region, to go out and exploit those resources and become very rich as has happened in some instances. We may be reaching the point where this resource is tendered and paid for and the public can get some compensation from those who get rich very quickly - they are already doing this in New Zealand. The European Union in its review of the Common Fisheries Policy should take into account the fact that this is a public resource and that a small number of people think they have the right to go out and get rich from it. There would be widespread public support for some sort of system that requires compensation.
In the old days people went out and took risks with their lives and bad equipment; today they have the capacity to know where the fish are, to get them, and to exploit them and they should have to pay a fee for that.
I would like to express my sincere thanks for the interest you have shown in the proposal for the Council regulation in question. As you know, the aim of the regulation is to implement at Community level a very important NAFO scheme intended to counteract non-contracting party activities which risk undermining the effectiveness of NAFO conservation measures. In this context, I should stress that the Community, as a contracting party to NAFO, has every interest in measures that help to resolve problems caused by states which do not discharge their cooperation and conservation obligations under international law.
In respect of the proposed amendments, I should stress the following. Amendment No 1 does not seem to be necessary. In fact, recital 3 of the version proposed by the Commission is correct because we are actually dealing with the practice of using non-contracting party vessels. What is more, this wording is drawn from the language used in other legal texts, for instance the Council decision concerning the approval by the Community of the FAO compliance agreement and the Council regulation laying down certain control measures in respect of vessels flying the flag of non-contracting parties to the Convention on the Conservation of Antarctic Marine Living Resources.
Amendment No 2 is relevant and will be taken on board. Amendment No 3 is not acceptable to the Commission. There is no need to impose an obligation on individual vessels. If it merely involves spelling out a faculty for individual vessels, there is no need to regulate. Furthermore, the terms "proceed to a formal sighting" can be construed as an obligation for the Community inspection vessel to direct itself towards non-contracting party vessels in order to make a sighting formal. Such an obligation would divert the inspection vessel from the performance of its existing tasks, which is certainly not acceptable.
I hope that what I have had to say has contributed to a better understanding and thank you again for the time and effort you have put into this proposal.
The debate is closed.
I have been up in my room just now, and it is little surprising that Fridays are so devalued. The television technicians have gone home, so the television pictures are of the Assembly and no longer of the original speakers. The staff are apparently running for the exits from 9 a.m. on Friday mornings, so it is hardly surprising that Fridays are being devalued. I would ask you to check that the whole service of Parliament is available so long as the House is sitting.
I will pass on your comments to the Bureau but as regards the TV system we have considered this question before. During the last Parliament, when Mr Gutierrez traditionally took the chair on Fridays, he asked for full television coverage of the sitting. We tried this for a period of six months and no television network ever took any of the broadcasts and so the practice was discontinued as it was extremely expensive.
I do not wish to embark on a discussion of this issue now but you can rest assured I will pass on your remarks to the Bureau.
The debate is closed.
We shall now proceed to the vote.
(Parliament adopted the legislative resolution) EXPLANATION OF VOTE
I would like to congratulate Mr Varela on his report on vessels flying non-Community flags that are non-contracting parties to NAFO, which was adopted unanimously. As Ms McKenna rightly said, the use of flags of convenience makes it possible to flout all the regulations. My father had a bar in Genoa next to the Panama consulate - and I am not criticising the Panama consulate or any other consulate, for that matter - and I am therefore very aware that laws are violated. For example, people who did not know how to swim or row were allowed to set sail, for only a passport was required, not a seaman' s book. We will be staffing ships with sailors who do not know how to swim, next.
Protection of juveniles of marine organisms
The next item is the report (A5-0103/2000) by Mr Varela Suanzes-Carpegna on behalf of the Committee on Fisheries on the proposal for a Council regulation amending for the fifth time Regulation (EC) No 850/98 of 30 March 1998 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms (COM(1999) 570 - C5-0041/2000 - 1999/023(CNS))
Mr President, Commissioner, before I begin my speech, I should like to highlight the unanimity in this House over the previous report so that the Commission reflects upon the reasons underlying the amendments we have tabled. I hope that such unanimity leads them to reconsider their position on these two amendments that you said you would not adopt.
In any event, regarding the report we are currently debating, I should like to point out that the specific aim of these technical measures is to protect juveniles of marine organisms in order to reduce the threat to future yields. As a result, alongside the Commission, we are aiming and endeavouring to protect fishery resources. As you know, such measures include rules on the size of fishing gear, - and of meshes in particular - minimum allowable landing sizes, specific closed areas, protection of endangered species and so on.
The governing Regulation No 850/98 entered into force on 1 January of this year, but it must obviously continue to be periodically adapted to incorporate any new data and scientific innovations which may emerge. In the case we are currently dealing with, we are discussing the fifth amendment which will enable the Commission to include various new measures that, in our opinion, are fully justified. We are talking about nets for shrimp fishing, closed areas for fishing for sand eels and a review of the minimum size for certain bivalve molluscs and crustacea.
The Commission' s proposed revisions and additions to Annex XII appear to be reasonable. However, in the newly added case of deepwater rose shrimp, the carapace length of 24 millimetres seems excessive and could cause problems for fishermen. As a result, your rapporteur has introduced an amendment, which has already been adopted by the Committee on Fisheries, suggesting a compromise of setting this restriction at 22 millimetres. This compromise, of course, has already been agreed with the Member States as being more appropriate. We also feel that reducing the size of carpetshells from 40 to 38 millimetres, which has been widely called for by the sector, is a very positive step.
Therefore, it is now a question of adapting certain measures that will have a positive impact on economic and social spheres whilst strictly respecting scientific reports.
To sum up, it is essential that this regulation is kept up to date and that it is based on the best available scientific recommendations. This will not be the last amendment made given that there will be a continuing need to adapt to specific conditions and to scientific reports that emerge in the future. For this reason, with this amendment - which I think should be taken into consideration - we accept the overall proposal from the Commission and I hope that the Commission will in turn accept our amendment.
Mr President, Commissioner, as you can see, we are dealing thoroughly with the conservation of the fish population. A short while ago, we were still dealing with measures within the sphere of NAFO. We will now depart from the subject of offshore fishing in the ocean and go into detail on fishing in EU waters. It is not always just whales and seals which the public wants protected, and which attract, without doubt, greater attention from them. No, we must also direct our attention now and then to less popular species which do not look as cute. Who as a child has ever taken a carpetshell (venerupis polastra) in his arms as he would a soft toy? We certainly have a heart for children, but nothing concerns us quite so much as whether the juvenile fish are thriving. We are therefore always prepared to take the necessary measures to protect them.
We must protect the periphyton of marine organisms now in order to preserve all species. The regulation which we are dealing with is not a new one. In fact, it is being amended again today for the fifth time. In view of the developing populations, however, it must be amended time and time again in accordance with the requirements at a particular moment in time. The mechanisms are improved, and new minimum sizes and fishing methods to protect species are established, as is deemed necessary by the fisherman on the spot. In the end it is the theoretical expert who must give way to practice.
We do not have any objections to the amendments which the Commission is proposing, right down to the last detail. They represent the latest technical and scientific developments. I think the Commission likes to hear this, and it is also therefore appropriate to emphasise the work done by the experts dealing with this in the Commission. Ultimately, Parliament has no interest in branding the Commission as its general scapegoat. On the contrary, I would like to use this report to show that things can also be done differently. The Committee on Fisheries is particularly benefiting from positive cooperation with the Commission and its services. This cooperation is imperative for the preservation of sea populations. Who, apart from the Commission, should monitor them and protect this natural resource? It is not always possible to fall back on artificially bred substitutes, which furthermore have been genetically manipulated wherever possible. Does it sound healthy to you, for instance, when I say that it is possible to breed super salmon which grow eight times faster than before? Quantity instead of quality? The awareness that we need to do something to preserve a healthy variety of food and the willingness to take appropriate action are the needs of the moment.
We cannot go onto a fishing ground like the Huns, destroy it, and then simply move with the caravan onto the next one without taking responsibility for what is left behind. If the matter is worth something to us, economically as well as ecologically, we must also take appropriate action on our own doorstep and not just in the North-West Atlantic. These measures are a step in the right direction. I do not think that tourists, on boat trips in the future, will be able to watch sand eels as well as seals being reared, but maybe, in a few years' time, we will once again be able to say, with a clear conscience, that we can fish for this species because its preservation is guaranteed.
Mr President, we are now discussing the fifth amendment in two years to the regulation on technical measures for the conservation of juveniles of marine organisms. This is a report of a technical nature which is of no interest whatsoever to the majority of MEPs. However, perhaps their attitude would change a little if we were to explain exactly what it is about and how a report of this type can impact on the lives of the peoples of Europe.
For this reason, Commissioner, I shall refer specifically to the carpetshell, which is mentioned in paragraph 4. I shall refer to carpetshells as I am delighted that the Commission has reduced the minimum size for selling carpetshells from 40 to 38 millimetres. Ladies and gentleman, this is a matter of 2 millimetres of carpetshell. These millimetres are important because when the landing size was increased to the current 40 millimetres, this caused serious problems for women who harvest shellfish in my region, Galicia, as it did for the whole marketing sector and for consumers themselves.
In Galicia, shellfish gathering on foot - and this is how carpetshells are collected - is only done by women. It would take a long and complicated explanation to say why. The fact is that men gather shellfish at sea and using technology, albeit basic, and women gather shellfish on foot using a hoe. Approximately 10 000 women in Galicia extract carpetshells, as shellfish are not fished but rather extracted. These women work in a self-sacrificing way, working long days digging up hectares and hectares of beach in very difficult conditions for very low incomes. These women then see their income dwindle away as more than half their annual income is consumed by social security contributions.
Evidence seems to contradict any research the Commission used to increase the minimum landing size of these molluscs as, from 30-32 millimetres upwards, the carpetshell is mature and can reproduce. Environmental conditions in densely populated areas where the carpetshell breeds and reproduces, such as in the estuaries of Galicia, do not allow them to reach the 40 millimetres required by the regulation which we are going to change today. The truth is that 80% of naturally produced carpetshells fall short of the current size requirement. If shellfish gatherers were to wait for carpetshells to reach this size, mortality would be considerable and such loss would be due to environmental conditions and not to the women' s actions. In places where molluscs are most abundant - and I am thinking of the Ferrol and Arosa estuaries - the size of carpetshells does not exceed 36 or 38 millimetres. Carpetshells measuring 40 millimetres are neither produced, sold nor consumed, simply because there are none.
If we wish to avoid encouraging non-compliance, one of the tasks of this or any other Parliament is to ensure that the rules reflect real conditions. In the case of harvesting shellfish on foot, such non-compliance leads to illegal fishing and to a black market subject to no health checks.
This House must realise that, by drawing up these technical measures, we are trying to protect juveniles, by allowing them to reach a certain size and breeding age, whilst at the same time trying to reduce unnecessary yields. But for a regulation to fulfil its purpose, it must be adapted to real conditions. As a result, not only will we benefit hard-working Galician shellfish gatherers but we will also benefit consumers as they will have access to a product that has passed all health checks. We will also encourage traders who will cease to feel persecuted by legislation that, if it were fully complied with, would lead to a shortage on the markets.
For this reason, the Group of the Party of European Socialists - which I represent - supports the proposed amendment to this regulation, in the same way as it supports the amendment from the Committee on Fisheries on the size of deepwater rose shrimp. The only thing we hope, Commissioner, is that we do not have to review the regulation again within a year, because this would mean that both we and the European Commission had once again made a mistake in our calculations. But, if need be, we will be here to amend it once again.
Mr President, I should like to express our support for Mr Varela' s report and, at the same time, thank the Chairman of the Committee on Fisheries for being so cooperative in the Committee. Technical measures in order, especially, to protect juvenile fish- and thus secure the quantities which can be fished in the future - may be necessary. Up until now, measures have consisted of reductions in quotas, minimum mesh sizes for nets and fishing bans in certain periods. It stands to reason that such measures and arrangements should be modified in the light of new needs and knowledge. What is new is that the fisheries in which sand eel are caught off the north-east coast of England and the east coast of Scotland are to become protected areas. The reason for this is the low breeding rate of the kittiwake in recent years. Denmark is the Member State which will be most affected by this limitation, which will reduce many fishermen' s potential catches and, in that way, affect their livelihood. As a matter of form, I would point out that Denmark has agreed to this technical measure for a limited period. I should like to ask the Commission if the fishermen have been compensated for their losses or been directed to other likely fishing grounds. Because bird colonies are affected by many factors in addition to fishing, I wish to propose that the Committee on Fisheries be included in future discussions about closures or limitations on quotas against the background of what is happening on land. What I want is for us to have the opportunity to look in depth at the different factors of relevance to bird colonies and, in that connection, to discuss the bird colonies' influence on catch sizes in relation to the principle set out under the common fisheries policy whereby the fishing industry is to be safeguarded through the optimum exploitation of marine resources.
Mr President, I would like to thank the rapporteur for his work on today's fisheries reports, both of which I am sure will receive the overwhelming acceptance of this House and both of which are extremely important in terms of protection and conservation of fishery resources.
I welcome the Commission's updating of the regulation on the protection of juveniles. We all know that sustainable development is a learning process and we must be able to update and adapt existing legislation to protect our fish stocks.
I have paid particular attention to scientific advice which indicates the requirement for the closure of fisheries for sand eels off the north-east coast of England and the east coast of Scotland. This does not just concern the maintenance of sand eel stocks themselves, but the preservation of the entire ecosystem in these localities. The low breeding rate of the kittiwake that Mr Busk referred to is of particular concern. I am also happy to note, as Mr Busk confirmed, that Denmark as a Member State principally concerned with sand eel fishery has accepted these measures.
However, while these measures will hopefully contribute to improving the state of fishery resources, I am concerned that the Commission has not got it right in certain other areas: for example, in the recent report on the implementation of MAGPs and the drastic cuts that it calls for in some fleets which is of grave concern to Scots and other fishermen. I would like to ask the Commission if they have really looked at whether cutting fleet sizes actually improves the conservation of fisheries.
I quote from the Commission's own document which says: "The Scientific, Technical and Economic Committee for Fisheries found no evidence that stocks had, in general, deteriorated or improved since the adoption of MAGP4." Surely we must question the effectiveness of MAGPs as a conservation measure.
The Commission also failed to take into account how fleet sizes are reduced. I call for a more thorough investigation by the Commission into this. In those states which have, on paper at least, been complying with MAGPs such as Spain and Portugal, what has happened to the vessels which are removed from the register? How many would be decommissioned? How many were scrapped? How many were sunk and so on? How many were simply transferred to another flag? How many vessels continue to fish either here in the Community or elsewhere under what is, in many cases, a flag of convenience?
The Commission must get conservation measures right, but I am not convinced that MAGPs are the way to do that. They can be circumvented easily and they do not fully take into account national measures such as days at sea. How can the Commission reconcile this with the fact that its own report says, and I quote again: "It could be argued that a reduction in activity would have a more direct impact on the exploitation rates than a reduction in capacity."
I hope that the Commission will review its position and not impose swingeing cuts on our fleets. In Scotland, the proposed cuts would cost hundreds of jobs in particularly fragile rural areas. The new proposals to cut fleets will, ironically, fall mainly on the Scottish pelagic fleet where MAGP targets have actually been met through control measures.
I welcome today's reports on this agenda, but I hope the Commission will think again when it comes to the interrelation between fleet sizes and other conservation measures. We have got to get this right so that in the long run fish stocks in Europe are conserved, thereby ensuring the continuing viability of our fisheries communities.
Mr President, I should like to express my gratitude for the fact that my suggestions were taken into account when this report was drawn up and, in particular, the recommendation that the size of deepwater rose shrimps be set at 22 millimetres rather than at the 24 millimetres proposed by the Commission.
Although I think that the Commission' s proposal is not unreasonable, we have to bear in mind that the size limit is being set for the first time and that this species is an important part of the catches of certain fleets in southern Spain and Portugal where, until now, they have been fishing for shrimps without any size restrictions.
In a species that does not grow very large, 2 millimetres is a great deal when trying to determine whether the profitability of some very small-scale fisheries will be increased or decreased. As I said, such fisheries are not used to fishing with minimum size restrictions.
What is more, Portugal, the other Member State involved, wanted this minimum size to be even smaller. As a result, I feel that the compromise reached is acceptable and to be commended.
I should like to thank the Commission for being so prepared to listen and to accept both suggestions from this House as well as from the Council, which were along the same lines.
I am also especially interested in the Commission' s proposal on the temporary halt on sand eel fishing in Scottish and English waters. I must also welcome the fact that Denmark, the country most dependent on fisheries, has not raised any major objections to this measure. Their attitude should enable us to progress towards a more realistic management system of fishery resources used for industrial purposes.
I have often expressed my doubts about the idea that we should maintain large fleets in depleted ecosystems, such as those of the Community, which means that fish stocks are being destroyed in order to produce fish meal or oil.
In the European Parliament Resolution of June 1998 on this type of fishing, which was based on a report drawn up by Mr Kindermann, it was highlighted that 60% of Community yields in the North Sea, Skagerrat and Kattegat are intended for this type of industrial use. Reports from the FAO and environmental organisations estimate that 70% of fisheries production is used to this end and say this is contributing to the destruction of stocks on a worldwide scale.
Evidently, these figures also highlight the high socio-economic dependency of some Community regions on such activity. For this reason, while I have no desire whatsoever to eliminate this activity completely, it may be an opportune moment to debate the possibility of achieving a greater balance, taking account of the various fleets' objectives in the use of resources. Eventually, this new balance should be borne in mind when distributing Community funds for structural measures as well as administrative and market policy measures.
Mr President, firstly, can I congratulate the rapporteur and the Chairman of the Committee on Fisheries on his report on the revision of the regulations on the conservation of fishery resources and technical measures for the protection of juvenile marine organisms.
This report, whose name probably causes more confusion than clarity amongst those people who have not been following, the subject is in fact a number of separate amendments updating the original regulation.
Firstly, with regard to separator trawls or nets with sorting grids used in shrimp fisheries; secondly, the revision of minimum sizes for a number of bivalve molluscs and crustaceans; and thirdly, with respect to the establishment of a closed area for fishing for sand eels off the north-east coast of England and the east coast of Scotland. It is on the last proposal that I primarily wish to speak.
This is a very good example of the eco-system approach to fisheries: taking action for environmental reasons beyond those applying strictly for fish stock levels. In 1998, a report by the Working Group on Eco-System Effects of Fishing Activities of the International Council for Exploration of the Seas identified for the first time that sea birds, specifically the kittiwake, which has been experiencing low breeding success over recent years, were in fact in competition with the industrial fleet, primarily Danish operators fishing for sand eels off the East coast of Scotland and England.
The United Kingdom requested the Commission to submit an appropriate proposal in the light of that report and the United Kingdom made initial approaches to the Danish government to encourage their support for the initiative. It was suggested that a closed season for sand eel fishing should be introduced between April and August when the breeding birds were most dependent on sand eels for food.
The ICES subsequently looked at the science again and suggested a closed area stretching from mid-Northumberland northwards to include the Grampian coast. This closed area is the one proposed by the Commission in December as part of the annual TAC Regulation and adopted by the Council. These measures have, I understand, already been accepted in principle by the key parties involved. I therefore hope the Council will be able, after this debate, to reach a speedy agreement. It is important for the conservation of sea birds. It is important for us to demonstrate our concern in this area.
Mr President, this is an important subject. It is highly technical and not easily understood by the public.
A gradual improvement in the regulations will contribute in the long term to the future health of the marine environment for the generations that will come after us. We can improve our resources. We are not self-sufficient in fish in the Union, only 50% self-sufficient. With good conservation and better practices, we could give a better living to more people involved in fishing. We could increase by something like EUR 4 000 million the value of the fish landed in the European Union if we could apply a little bit more care over a period of time to our fishing activities.
This is highly technical. It is important that we do the research, keep up the revision and gradually convince people that the European Commission is not a hostile organisation sent from afar to persecute fishermen and prevent them from making a living.
We should not use occasions like this to make inflammatory statements about the necessity of reducing the size of fleets that are involved, because of the reduction in stocks, because of the high price of fish arising out of its scarcity in the European Union and the attraction of this type of food for health reasons. There is a great urge to go out and catch more and more of it.
People complain about the Multi-Annual Guidance Programme and say it is not working. Surely, a transport manager will not want to keep ten buses on the road if one bus will transport the passengers available. The same applies to trains or trucks. So why do we get this pressure from the fishing communities to maintain large expensive fleets if, in fact, the fish are not there and we are bound by quotas? If the quotas are being observed, surely it is in the interest of the fishing communities of the regions and the individuals involved to go out and catch these fish with the smallest possible number of fishing vessels. Surely it contributes more to regional and national economic planning to do that. Do not swallow this foolish talk that we want to keep boats and that somehow or other this will keep people in jobs if the fish are not there.
There were banner headlines just because the Commission published, a few days ago, a report which indicated that some fleets would have to be reduced. Those reports spread over from Scotland to Ireland and the papers were full of massive reductions in the number of people employed. There is no need for it. Let us sit down, come to the Fisheries Committee, listen to the officials, listen to the researchers and work out a sensible solution to the problems instead of trying to create an atmosphere of hostility.
We have one programme broadcast in Ireland that deals with the sea. It is called "Seascapes". The night before we had the Maastricht Referendum, they upped their tone and the temperature of their anti-European broadcasting, which goes on continuously, in an effort to ingratiate themselves with fishing communities who have the impression that somehow or another the European Commission is there to damage their interests. Let us, as responsible public representatives, try to present the truth to our people instead of trying to mislead them and excite them and frighten them.
Mr McCartin appeared with his last remarks to be accusing honourable Members of this House of misleading the public. I hope that was not true. In case it was, then I suggest that he ought to be supplied with a map of the Scottish fishing areas to see just why it is so important to a lot of places where people can take boats out from.
Mr McCartin is far too polite to make any such accusation.
May I thank Mr Varela Suanzes-Carpegna for this excellent report, he is an acknowledged expert on this subject - and also thank the honourable Members who have spoken on this debate and expressed their thanks for the work of the Commission.
I am very happy to inform honourable Members that the Commission can agree to the amendments that have been put forward. It appears to me to be an excellent example of the cooperation between our two institutions on this important issue of conservation.
Apart from this, the report fully supports the Commission proposal; and therefore I feel that I need not take up any more of your valuable time.
That concludes the debate.
We shall now proceed to the vote.
(Parliament adopted the legislative resolution) EXPLANATION OF VOTE
Mr President, as representative of the Pensioners' Party I voted for the Varela report. It is not the first time that I have intervened on behalf of young fish, but I do so because I would like them to have the chance to grow old and, if possible, become pensioners.
I have already received satisfied feedback, not only from fish, but also from human pensioners, for it is right to protect the young, even if they are only fish, as is the case here. It is true that this could cause problems for a few fishermen who can no longer catch such large numbers of fish, but I am sure that the Commission will find a way to compensate the fishermen whose income will fall as a result of their observance of this directive.
I would like to thank the House for its patience in listening to my explanations of votes.
Mr President, I should just like to say that I hope the Conference of Presidents will take serious note of the numbers - or rather lack of numbers - of Members in the Chamber voting on that very important report.
Mr President, I would like to draw to the attention of Parliament' s administration the fact that the Members' coffee bar has been occupied. There are fifteen people there in military uniform who have taken over one end of the coffee bar and are holding some kind of meeting there. I should like Parliament' s administration to take immediate steps to put an end to this occupation, so that Members can have the use of both ends of their coffee bar.
You are right, the Members Bar is only for the use of Members. We will ensure that is enforced. This matter has already been drawn to the attention of the Quaestors.
Insurance
The next item is the report (A5-0104/2000) by Mr Langen on behalf of the Committee on Economic and Monetary Affairs on the report from the Commission to the Council and the European Parliament on the operation of Commission Regulation No 3932/92 concerning the application of Article 81 (ex-Article 85), Paragraph 3, of the Treaty to certain categories of agreements, decisions and concerted practices in the field of insurance (COM(1999) 192 - C5.0254/1999 - 1999/2183(COS))
Mr President, this time the subject at the close of the sitting is not fisheries, but competition policy. We have discussed this subject in great depth. It has not been too controversial, so it is also possible to discuss it at the end of such a sitting. Since I am often here on Fridays anyway, I personally do not find this at all difficult.
The subject is exemption regulations, which are in force for the European insurance industry. You all know that competition law has been one of the most important objectives of the European Union - and therefore of the European Commission - since the founding Treaties came into existence. The general aim of competition law is to ensure that there is competition in the European Internal Market. This serves consumers, promotes technical progress, and prevents monopolies and agreements. Therefore, the rules on this are strict. The Commission can and must take action in accordance with the rules, which have three different spheres of application: agreements or cartel agreements which are generally prohibited, abuse of a dominant market position, and public subsidies. Over the past few years, the Commission, on all these issues, has repeatedly shown that it takes the provisions of the Treaties very seriously.
We will deal with the first of these areas today. The general prohibition of cartel agreements is lifted under certain conditions; these are the exemption regulations. Price fixing, restrictions on, or control of, production, dividing up markets, application of different prerequisites for the same services and the extra provisions of the Treaties, which often vary tremendously in Europe and exclude different services, are incompatible with the laws, even in the areas where exemption regulations apply. Under Article 81(3), exemption regulations only apply - please listen carefully - when consumers receive an appropriate share of the benefit generated and no unnecessary restrictions ruling out competition are imposed.
A regulation of this kind has existed in the field of insurance since 1992, and expires in 2003. The Commission is required to submit a situation report every six years. The present report is available. The Block Exemption Regulation for the insurance industry lays down and permits common rules governing agreement on the calculation of premiums, the stipulation of policy conditions, joint coverage of certain types of risk, and safety precautions. To date, agreements on claims settlement and registers of aggravated risks have not been included. I hope that when the Rothley report on the harmonisation of civil liability insurance in respect of the use of motor vehicles is adopted after the third reading on Monday, the Commission can, and will, also incorporate - on account of the harmonised legal basis - the settlement of claims into this future exemption regulation. It will then be much easier for European Union citizens, in future, to be able to settle claims abroad, including in EU Member States, with their own insurers, safe in the knowledge that these agreements are also then guaranteed by the Commission within the framework of the exemption regulation.
Parliament has made unanimous demands on the Commission in its proposal. These should be taken into consideration by the Commission when examining the proposal. This concerns, firstly, the definition of market share in a globalised market, followed by detailed questions about the lead insurer, for whom this might not apply. When there is one large and 20 small insurers, then the large one may not have more than 10 per cent of the market share for the exemption agreement to be accepted. Whether this is correct or not is doubtful. This concerns matters which are connected with the possibility of termination. We want the notice period for an insurance company to be 6 months and not 12, and we want to bring about a harmonised basis for European standards in the settlement of claims.
All in all, I can say that Parliament is satisfied with this interim report and that it expects the Commission to make continuous progress on this matter and achieve an end result for the insurance industry within the framework of the exemption regulations in force, all of which expire in 2002 and 2003, including for other areas.
With this in mind, I would urge you to give your assent. Thank you very much.
Affairs and the Internal Market. I would particularly like to express my own gratitude to Mr Langen for his report and for the great clarity with which, in writing and in his presentation today, he has brought to our attention what this is all about.
I am glad to say that the Committee on Legal Affairs and the Internal Market is in substantial agreement with Mr Langen and finds no legal obstacles to this bloc exemption regulation.
As Members of the House will know, the bloc exemption creates exemptions from normal competition law, of the kind Mr Langen mentioned, in relation to the calculation of premiums where net premiums may be jointly calculated by insurers. Secondly, in the establishment of standard policy conditions for direct insurance and common models illustrating profits from insurance policies involving an element of capitalisation.
It also creates an exemption to make possible co-insurance, common coverage of certain risks and, finally, the coordination of technical specifications for safety equipment and procedures. The Commission says in its report that it is disappointed that the insurance industry has not taken up as much of that as it might have done.
These are all areas where it seems clear that there is a genuine public interest in not insisting on the strictest rigours of competition law. What that draws to our attention, in a philosophical way, is that even in a competitive market, insurance is inherently a collective activity in which people share risks among themselves. If I might make a remark about a currently controversial topic in my own country, I think it is a pity to see such vigorous efforts being made to de-mutualise excellent old mutual assurance companies which fully express the collective aspect of insurance, and I am sad to think of a raid being made on the Standard Life in this way.
Mr President, unless the Community guarantees that citizens will be directly compensated for unexpected, major financial risks, people will become dependent on insurance. The more the state withdraws, the stronger and more profitable the insurance sector becomes. Everyone needs insurance these days. At the same time, consumers have a deep distrust of the insurance sector. Everyone fears having to pay premiums that are too high and that the small print in insurance policies means that when problems arise, one has far less right to a pay-out than one had anticipated on taking out the insurance.
The premiums are deemed to be too high and the payouts too low. The ongoing international take-over battle between major insurance companies and banks shows just how sizeable the profits in this sector have now become. In the meantime, this report has made it clear how bureaucratic and complex the regulations are that the European Union must put in place if it is to bring a degree of regulation to the insurance sector. Arrangements must now be put in place whereby insurance companies are authorised, via exemption decisions, to join forces in order to share major risks or to re-insure, without breaking the anti-merger rules.
It is also clear from the report that there have been all manner of complaints about lack of clarity, deadlines, and the question as to whether the current rules turn out to be to the advantage of the insured or the insurer. It would appear that there is in fact no question whatsoever of having the highly commended free competition, but a bureaucratically regulated competition instead.
This begs the question as to whether consumers would benefit far more from democratically controlled, regional institutions than from bureaucratic competition. In the case of the former, everyone would know what factors are taken into account, how premiums are calculated, and that any profits would be put to good use, whereas there would be a complete lack of transparency in the case of the latter.
I am therefore calling for a radical overhaul of the insurance sector, so as to make it transparent and subject to democratic control. Unfortunately, until such time as these improvements have been made, we will have to muddle through with the instruments currently in force. This is better than doing nothing at all. We cannot afford to allow the six-year deadline that was set previously, to elapse, without having put new arrangements in place. Hence my group is proposing to vote in favour of the proposed regulation.
Mr President, first of all I would like to thank the rapporteur, Mr Langen, and all those who have contributed to this draft resolution on the Commission's report on the operation of the insurance block exemption regulation. The Commission welcomes the draft resolution, not only for its overall support concerning the Commission's application of the regulation, but also for the specific comments which it contains on how the regulation can be improved.
A brief word of background about the regulation in question is perhaps in order. Before 1992, the competition directorate-general of the Commission was submerged by literally hundreds of notifications of agreements in the insurance field, many of which raised similar issues and were eligible for an exemption under Article 81(3) of the Treaty. Rather than adopting hundreds of individual exemption decisions, the Commission adopted in 1992 a block exemption regulation granting exemption, with conditions, to agreements between insurance undertakings in four categories: agreements concerning the joint calculation of risk premiums, those concerning standard policy conditions, co-insurance and reinsurance, pooling arrangements and agreements adopting standards for safety equipment.
The Council Regulation of 1991 enabling the Commission to adopt an insurance block exemption regulation also authorised the inclusion of two further areas which the Commission, however, decided not to include in its regulation for lack of experience in those areas, namely agreements on claims settlement and agreements on registers of aggravated risk.
Following the adoption of the Block Exemption Regulation in 1992, most of the notifications on the Commission's table were withdrawn, but some were not, as the notifying parties considered that the regulation did not provide total clarity as to whether their agreements were eligible for exemption. Most of these notifications concerned insurance pools.
The current regulation expires on 31 March 2003 and a new regulation will be necessary. The future regulation should build on these strengths and remedy any weaknesses in the existing one. The report produced by the Commission on 12 May 1999, which it was pursuant to Article 8 of the Council enabling regulation, was the first step in the process leading to the adoption of a new regulation. It summarises in detail the experience of the Commission in applying the regulation and the various problems it has identified. It does not, however, contain precise proposals for the future regulation.
These will only be decided upon after the end of the consultation process. Considerable account will be taken of Parliament's resolution in this process. Other interested parties, including professional insurance bodies and consumer organisations, will also be consulted.
The next step in the consultation will be a hearing organised by the Commission on 28 June of this year for an exchange of views between all those who have submitted comments on the report on the regulation. This hearing responds in part to the call in the draft resolution for an informative debate on the regulation.
It is clear that the area in which most improvement to the regulation is needed is that of pools. Significant change will be necessary here, but key questions exist in all the other areas. The comments and suggestions contained in the draft resolution, for which I thank Parliament, are all relevant and interesting in this context, although each of them will have to be analysed individually and on its merits.
May I just respond at this stage to two issues of a similar nature raised by both Mr Langen and Mr Meijer, and that is the question whether the Commission accepts the draft opinion's recommendation that agreements on claims settlement should be included in the future block exemption regulation. The Commission has an open mind at this stage as to whether agreements on claim settlement and agreements on registers of aggravated risks should be covered by the future regulation. It takes good note of the fact that the draft opinion recommends the inclusion of agreements and on claims settlement.
The conclusion of the draft resolution that the regulation has been successful overall, but that a moderate enhancement is needed, is one that the Commission entirely shares. The draft resolution is a most helpful contribution to this end and the Commission will keep Parliament fully informed and consulted on the process of revising the regulation.
That concludes the debate.
We shall now proceed to the vote.
(Parliament adopted the resolution) EXPLANATION OF VOTE
Mr President, I have, of course, voted for Mr Langen' s excellent report, and I congratulate him on his work and also on his report. Both the public and ourselves are obviously pleased with the simplifications he has explained so clearly. I would like for this to be the case in other areas as well. You know that I am a great advocate of Parliament' s seat in Strasbourg and I have also regretted all the fuss again made this morning by those who wanted to prevent us from voting today, because they simply want to ruin the Friday sittings in Strasbourg and for everything to be concentrated in Brussels. And these centralists are also, of course, setting their sights on Luxembourg - as a by-product so to speak - for Parliament' s Secretariat.
Certainly, I must also say that this does not always make things easy for France to defend Strasbourg as a parliamentary seat. One of my groups of visitors found this out again on their way here this morning. Their bus was stopped by the French police under the pretext that the driver would not have a French driving licence. This particular company has transported thousands of my visitors here in the past ten years. What is going on here then? I must say that these visitors wonder, naturally, whether this is what Europe is all about. Moreover, the French police do not seem to have heard of credit cards yet. The visitors had to pool their French francs together to pay the horrendous FRF 5 000 fine. This cannot be right, Mr President! I will, of course, check ...
(The President cut the speaker off)
I am afraid I must cut you off, Mrs Lulling. Explanations of vote must refer to the subject of the debate. I gave you some leeway as you are such a distinguished Member of the House but I must cut you off there.
Mr President, last Sunday in Bergamo, my native town, I held a meeting on insurance and compensation for damages, which Mr Langen discussed in his report.
A young 20-year old, who had, sadly, suffered a serious road accident, rose to his feet and said: "I have suffered this serious road accident but I am, so to speak, content because I have received EUR 500 000 from the insurance company" . Another person present at the meeting, who was about 40 years of age, said: "I suffered exactly the same road accident, but I only received EUR 200 000. "An older man who was about 60 added: "I only received EUR 20 000" . Another man who was about 70 years old said: "I suffered the same accident with the same results, and I was given EUR 1 000" . An elderly 80-year old pensioner, who could not even get out of his chair because he was so disabled, said: "I did not receive anything at all from the insurance" . There you have it. Insurance companies consider that the elderly are worthless. But I say that the elderly are worth more. I therefore call for measures to be included in the regulation that will put a stop to this injustice.
Mr President, I just wanted to ask one question. I did not notice Mrs Buitenweg this morning and I would like to apologise to her for that. I just wanted to ask whether Mrs van der Laan is here or have I missed her as well?
I will take that as an interesting intervention.
Adjournment of the session
I declare adjourned the session of the European Parliament.
(The sitting closed at 11.30 a.m.)